                     Case 4:20-cv-01317-SBA Document 21 Filed 05/12/20 Page 1 of 1




                                        UNITED STATES DISTRICT COURT

                                       NORTHERN DISTRICT OF CALIFORNIA


           EEON FOUNDATION,                                 Case No.20-cv-01317-SBA
                          Plaintiff,
                                                            CLERK’S NOTICE
                     v.
                                                            Re: Dkt. No. 18
           GOOGLE INC., et al.,
                          Defendants.



                 Notice is hereby given that the initial telephonic case management conference previously

        set for 5/21/2020 at 2:45 p.m. will be heard on 6/25/2020 at 3:00 p.m. Joint Case Management

        Statement due 6/18/2020. Counsel shall join the conference line (888) 684-8852 promptly at the

        date and time specified. The access code to join the conference is 7281326. Please be advised

        that conferences in other cases may precede and/or follow the conference scheduled in this case.

        When connecting, you may hear music and/or another conference; please be patient and wait for

        your case to be called before making an appearance. When your case management conference

        concludes, please exit without delay to clear the line for other proceedings.

        Dated: May 12, 2020
                                                          Susan Y. Soong
                                                          Clerk, United States District Court



                                                          By: ________________________
                                                          Aris Garcia, Deputy Clerk to the
                                                          Honorable SAUNDRA BROWN
                                                          ARMSTRONG
                                                          (510)637-3542




Clerk’s-Notice_CRD
rev. June 2018
